Case 3:18-cv-01630-MAB Document 60 Filed 06/10/20 Page 1 of 6 Page ID #515




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SANTANA RILES,                               )
                                              )
                      Plaintiff,              )
                                              )
 vs.                                          )   Case No. 3:18 -CV-1630 -MAB
                                              )
 KENT BROOKMAN, et al.,                       )
                                              )
                      Defendants.             )


                        MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This matter is before the Court sua sponte for case management purposes. For the

reasons set forth below, this action is DISMISSED with prejudice pursuant to Rule

37(b)(2) and Rule 41(b). The case is CLOSED, and the Clerk of Court is DIRECTED to

enter judgment accordingly.

                                   FACTUAL BACKGROUND

       Plaintiff Santana Riles filed this pro se lawsuit under 42 U.S.C. § 1983 on August

28, 2018 (Doc. 1). He is proceeding on a Fourteenth Amendment claim against Defendant

Kent Brookman (Doc. 9, p. 5-6) and an Eighth Amendment claim against Defendants Lisa

Goldman, Melissa Pappas, and Robert Mooney. Id. Defendants Brookman and Goldman

are collectively known as the “Illinois Department of Corrections,” or “IDOC,”

Defendants. Defendants Pappas and Mooney are collectively known as the “Wexford

Defendants.”

       On September 19, 2019, Plaintiff sought Court intervention and filed a motion to
                                        Page 1 of 6
Case 3:18-cv-01630-MAB Document 60 Filed 06/10/20 Page 2 of 6 Page ID #516




compel for Defendants Brookman and Goldman to respond to Plaintiff’s interrogatories,

originally sent to Defendants on July 17, 2019 (Doc. 38). Defendants Brookman and

Goldman opposed this motion, stating they never received the interrogatories (Doc. 39).

On October 7, 2019, the Court granted in part and denied in part Plaintiff’s motion to

compel, directing Defendants Brookman and Goldman to respond to Plaintiff’s discovery

on or before November 4, 2019 (Doc. 40).

       Plaintiff again sought Court intervention on November 7, 2019 after not receiving

Defendants Brookman and Goldman’s discovery response (Doc. 42). Around that time,

Plaintiff was released from incarceration (Doc. 41). On January 2, 2020, Defendant

Mooney filed a motion to compel directed at Plaintiff for failing to respond to discovery

requests by the December 2, 2019 deadline (Doc. 50).

       To address both motions to compel (Docs. 42, 50), the Court held a telephonic

motion hearing on January 27, 2020. IDOC and Wexford Defendants appeared through

their attorneys; however, Plaintiff failed to appear (Doc. 53). During this hearing, the

Court granted Defendant Mooney’s motion to compel (Doc. 50) and ordered Plaintiff to

respond to Defendant’s discovery requests by February 26, 2020 (Doc. 53). On February

28, 2020, Defendants filed notice with the Court that Plaintiff failed to respond to

discovery requests (Doc. 57). On March 6, 2020, the Court ordered Plaintiff to show cause

in writing by April 6, 2020 as to why his case should not be dismissed for failure to

respond to discovery and failure to prosecute. See FED. R. CIV. P. 37(b)(2), 41(b). Plaintiff

was also explicitly warned that if he failed to respond to this Order, the case would be

dismissed (Doc. 58). The Order was sent to Plaintiff via certified mail on or around March
                                         Page 2 of 6
Case 3:18-cv-01630-MAB Document 60 Filed 06/10/20 Page 3 of 6 Page ID #517




10, 2020. The Court received a return of service form, signed by Plaintiff, on March 17,

2020 (Doc. 59).

       As a result of the COVID-19 pandemic, this Court entered several Administrative

Orders extending certain deadlines. Specifically, the Court issued Amended

Administrative Order No. 261 (entered on March 21, 2020) and Second Amended

Administrative Order No. 261 (entered on April 1, 2020). These Administrative Orders

extended Plaintiff’s April 6, 2020 response deadline sixty days to June 5, 2020. Plaintiff

has filed nothing in response to the Court’s warnings in its last Order (Doc. 58). In fact,

Plaintiff has not filed anything with the Court since early November 2019 when he

informed the Court of his new address and filed his motion to compel discovery with

sanctions (Docs. 41, 42).

                                        ANALYSIS

       Under the Federal Rule of Civil Procedure 41(b), a court may dismiss an action

with prejudice “if the plaintiff fails to prosecute or to comply with [the Federal Rules of

Civil Procedure] or any court order.” FED. R. CIV. P. 41(b). Under Rule 37(b)(2)(A), a court

can likewise dismiss an action if the plaintiff “fails to obey an order to provide or permit

discovery.” FED. R. CIV. P. 37(b)(2)(A). “The court should exercise this right sparingly”

and should dismiss a case “only when there is a clear record of delay or contumacious

conduct, or when other less drastic sanctions have proven unavailing” and an explicit

warning has been provided to the plaintiff that dismissal is imminent. Salata v.

Weyerhaeuser Co., 757 F.3d 695, 699 (7th Cir. 2014) (quoting Webber v. Eye Corp., 721 F.2d



                                        Page 3 of 6
Case 3:18-cv-01630-MAB Document 60 Filed 06/10/20 Page 4 of 6 Page ID #518




1067, 1069 (7th Cir. 1983)); Gabriel v. Hamlin, 514 F.3d 734, 736 (7th Cir. 2008)

(quoting Sharif v. Wellness Intern. Network, Ltd., 376 F.3d 720, 725 (7th Cir. 2004)).

       In this matter, Plaintiff is proceeding pro se, and the Court is mindful of the

difficulties he faces in doing so. But those difficulties do not excuse him from complying

with Court-imposed deadlines or communicating with the Court. Plaintiff was directed

to respond to outstanding discovery. He failed to do so by the deadline despite being

warned of the consequences. He also has failed to respond to the motions filed by

Defendant in an effort to prompt his participation. Under the circumstances presented

here, the Court can only conclude that Plaintiff is no longer interested in pursuing this

litigation, and the Court is convinced that dismissal is appropriate. Accordingly, this

action is DISMISSED with prejudice pursuant to Rule 37(b)(2) and Rule 41(b). The case

is CLOSED, and the Clerk of Court is DIRECTED to enter judgment accordingly.

                                           NOTICE

       If Plaintiff wishes to contest this Order, he has two options. He can ask the Seventh

Circuit to review the order, or he can first ask the undersigned to reconsider the Order

before appealing to the Seventh Circuit.

       If Plaintiff chooses to go straight to the Seventh Circuit, he must file a notice of

appeal within 30 days from the entry of judgment. FED. R. APP. P. 4(a)(1)(A). The deadline

can be extended for a short time only if Plaintiff files a motion showing excusable neglect

or good cause for missing the deadline and asking for an extension of time. FED. R. APP.

P. 4(a)(5)(A), (C). See also Sherman v. Quinn, 668 F.3d 421, 424 (7th Cir. 2012) (explaining

the good cause and excusable neglect standards); Abuelyaman v. Illinois State Univ., 667
                                          Page 4 of 6
Case 3:18-cv-01630-MAB Document 60 Filed 06/10/20 Page 5 of 6 Page ID #519




F.3d 800, 807 (7th Cir. 2011) (explaining the excusable neglect standard).

       On the other hand, if Plaintiff wants to start with the undersigned, he should file

a motion to alter or amend the judgment under Federal Rule of Civil Procedure 59(e). The

motion must be filed within twenty-eight (28) days of the entry of judgment, and the

deadline cannot be extended. FED. R. CIV. P. 59(e); 6(b)(2). The motion must also comply

with Rule 7(b)(1) and state with sufficient particularity the reason(s) that the Court should

reconsider the judgment. Elustra v. Mineo, 595 F.3d 699, 707 (7th Cir. 2010); Talano v. Nw.

Med. Faculty Found., Inc., 273 F.3d 757, 760 (7th Cir. 2001). See also Blue v. Hartford Life &

Acc. Ins. Co., 698 F.3d 587, 598 (7th Cir. 2012) (“To prevail on a Rule 59(e) motion to amend

judgment, a party must clearly establish (1) that the court committed a manifest error of

law or fact, or (2) that newly discovered evidence precluded entry of judgment.”) (citation

and internal quotation marks omitted).

       So long as the Rule 59(e) motion is in proper form and submitted on-time, the 30-

day clock for filing a notice of appeal will be stopped. FED. R. APP. P. 4(a)(4). The clock

will start anew once the undersigned rules on the Rule 59(e) motion. FED. R. APP. P.

4(a)(1)(A), (a)(4), (a)(4)(B)(ii). To be clear, if the Rule 59(e) motion is filed outside the 28-

day deadline or “completely devoid of substance,” the motion will not stop the clock for

filing a notice of appeal; it will expire 30 days from the entry of judgment. Carlson v. CSX

Transp., Inc., 758 F.3d 819, 826 (7th Cir. 2014); Talano v. Northwestern Medical Faculty

Foundation, Inc., 273 F.3d 757, 760–61 (7th Cir. 2001); Martinez v. Trainor, 556 F.2d 818, 819–

20 (7th Cir. 1977). Again, this deadline can be extended only on a written motion by

Plaintiff showing excusable neglect or good cause.
                                          Page 5 of 6
Case 3:18-cv-01630-MAB Document 60 Filed 06/10/20 Page 6 of 6 Page ID #520




       The Court has one more bit of instruction regarding the appeals process. If Plaintiff

chooses to appeal to the Seventh Circuit, he can do so by filing a notice of appeal in this

Court. FED. R. APP. P. 3(a). The current cost of filing an appeal with the Seventh Circuit is

$505.00. The filing fee is due at the time the notice of appeal is filed. FED. R. APP. P. 3(e). If

Plaintiff cannot afford to pay the entire filing fee up front, he must file a motion for leave

to appeal in forma pauperis (“IFP motion”) along with a recent statement for his prison

trust fund account. See FED. R. APP. P. 24(a)(1)(C). The IFP motion must set forth the issues

Plaintiff plans to present on appeal. See FED. R. APP. P. 24(a)(1)(C). If he is allowed to

proceed IFP on appeal, he will be assessed an initial partial filing fee. 28 U.S.C. §

1915(b)(1). He will then be required to make monthly payments until the entire filing fee

is paid. 28 U.S.C. § 1915(b)(2).



       IT IS SO ORDERED.

       DATED: June 10, 2020
                                                    s/ Mark A. Beatty
                                                    MARK A. BEATTY
                                                    United States Magistrate Judge




                                           Page 6 of 6
